Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 1 of 21 PageID #: 659




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ________________________________________________
                                                        )
 PATRICK R. SMITH and BRANDON S. HOLM,                  )
 individually and on behalf of all others similarly     )
 situated,                                              )
                                                        )
         Plaintiffs,                                    )
                                                        )
 v.                                                     )            No. 2:20-cv-630-JMS-DLP
                                                        )
 WILLIAM P. BARR, in his official capacity as the       )
 Attorney General of the United States; MICHAEL         )
 CARVAJAL, in his official capacity as the Director     )
 of the Federal Bureau of Prisons; and T. J. WATSON, in )
 his official capacity as Complex Warden for the Terre  )
 Haute Federal Correctional Complex,                    )
                                                        )
         Defendants.                                    )
 ________________________________________________)


               PLAINTIFFS’ REPLY MEMORANDUM IN SUPPORT OF THEIR
                EMERGENCY MOTION FOR A PRELIMINARY INJUNCTION

                                        INTRODUCTION

          According to the Defendants, the Plaintiffs have no standing to pursue their Eighth

 Amendment claim, and they are unlikely to prevail on that claim, because there is a low risk that

 holding executions at FCC Terre Haute will result in anyone testing positive for COVID-19. There

 is a low risk, Defendants say, because of the BOP’s “assiduous efforts” and “rigorous safeguards”

 to prevent COVID-19 transmission, in general and in connection with executions. See Defs.’ Opp.

 to Pls.’ Motion for a Preliminary Injunction at 2, 4 (12/5/20) [Filing No. 28] (“Def. Opp.”). Any

 suggestion that executions result in more COVID-19 cases is said to be “speculative,” id. at 2, and

 there is purportedly no connection between “the executions and risk of COVID-19 spread in the

 facilities,” id. at 15.




 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 2 of 21 PageID #: 660




          Then we get to this concession, buried in a footnote late in the Defendants’ opposition

 brief: “Counsel has been advised that some execution team members have tested positive since

 the date of the last execution.” Def. Opp. 25 n.11 (emphasis added).

          We are not told how many execution team members tested positive (“some”), nor did

 Defendants choose to have Warden Watson or anyone else address the issue is a sworn declaration.

 But the fact that any execution team members tested positive after the most recent execution

 provides further, compelling evidence of the significant risk that conducting the scheduled

 executions will spread COVID-19 within FCC Terre Haute (and beyond). The risk is not

 “speculative.” And that risk amply supports Plaintiffs’ standing as well as the merits of their

 Eighth Amendment claim.

          There are also other important concessions in the Defendants’ papers, including their

 responses to the questions the Court directed them to answer (Order Directing Briefing, Dkt. 26):
     The Execution Team “is comprised of approximately 40 BOP employees,” all of whom
        come from outside of FCC Terre Haute. Watson Decl. ¶ 17 [Filing No. 28-1 at 6-7].

     All told, “approximately 50 to 125 individuals ... will travel to FCC Terre Haute” for each
        execution, including the “BOP’s Execution Team, state and local law enforcement, ...
        various witnesses, and demonstrators....” Watson Decl. ¶ 16 [Filing No. 28-1 at 6].

     “Members of the BOP Execution Team who arrive from out-of-state do not quarantine on
        their arrival in Indiana.” Def. Opp. 30. They arrive a few days before a scheduled execution
        and begin their tasks immediately “‘upon their arrival.’” Id.

     “Members of the BOP Execution Team are not required to be tested for COVID....” Id.

     Historically, only “5-7 members of the BOP execution team” have “elected to be tested”
        after an execution. Id. at 9. (If all members were tested, the number of known positive cases
        after the most recent execution presumably would be higher than the positive cases noted
        but not quantified in Defendants’ brief.)

     “Members of the Execution Team are not formally segregated from other BOP staff.” Id. at
        30.


                                                    -2-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 3 of 21 PageID #: 661




     “Some members of the execution team have interaction with FCC Terre Haute personnel
        incident to their role in the operation of the execution. For example, the execution team may
        interact when going through security check points, receiving the inmate, receiving witnesses,
        and meeting with Terre Haute personnel to discuss operations logistics and equipment.”
        Watson Decl. ¶ 17 [Filing No. 28-1 at 6].

     “[A]pproximately 70 or more FCC Terre Haute staff have functions related to execution
        events,” including “staff that work at the USP, FCI and FPC.” Watson Decl. ¶ 22 [Filing
        No. 28-1 at 8].

     These “FCC staff will have some interaction with both the public and the BOP personnel
        attending the execution.” Id.

     Members of the Execution Team sometimes “enter the FCI (where Plaintiffs are housed),
        USP, or FSP while at FCC Terre Haute.” Watson Decl. ¶ 17 [Filing No. 28-1 at 6-7]. They
        “generally” do not “interact with any inmate,” but sometimes they do. Id.

     FCC Terre Haute staff members “move between the separate facilities and buildings,”
        Watson Decl. ¶ 10 [Filing No. 28-1 at 4]; they purportedly do so, however, only when
        “necessary,” id. (which is not much of a limitation, as reflected by the example provided by
        the Warden: “for example, if one institution is in need of additional staff due to staff being
        on leave on a given day, or otherwise requires assistance of additional staff.”).

     “Some positions [within FCC Terre Haute] also by their nature involve working at multiple
        institutions, including custody staff, facilities staff, as well as medical, dental, and
        psychology staff.” Watson Decl. ¶ 10 [Filing No. 28-1 at 4].

     As of December 4 -- i.e., roughly two weeks after the execution of Orlando Hall -- the BOP
        website “lists 25 USP inmates and 3 staff as current positive cases;” as of that same date,
        the BOP website “lists 175 FCI inmates and 20 FCI staff as current positive cases.”
        Watson Decl. ¶ 13 (emphasis added). Plaintiffs Patrick Smith and Brandon Holm reside in
        FCI Terre Haute. Id. at ¶ 7 [Filing No. 28-1 at 3].

     “If an inmate tests positive” for COVID-19, then “generally the rest of the inmates on that
        range (row of cells) are tested.” Watson Decl. ¶ 12 (emphasis added) [Filing No. 28-1 at 5].



                                                  -3-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 4 of 21 PageID #: 662




           These concessions are layered on top of the evidence that Plaintiffs presented with their

 opening brief, including evidence that Mr. Hall’s spiritual advisor now has COVID-19 following

 his involvement in Mr. Hall’s execution process, see Pl. Mem. 16-18 [Filing No. 14], and evidence

 regarding increases in the number of COVID-19 cases at FCC Terre Haute and in the broader

 community following past executions, id. at 18-20. Defendants’ efforts to dismiss this evidence

 are not persuasive.

          Defendants argue that Mr. Nur might not have contracted COVID-19 while on the FCC

 Terre Haute grounds. Def. Opp. 20-21. Even if accurate, that is irrelevant to whether holding

 executions in the midst of a raging global pandemic will increase the risk of spreading COVID-

 19. The nature of a pandemic is that you often cannot determine where or when you contracted

 the disease, but you know that it happened at some point in a multi-person chain of interactions.

 Mr. Nur might have contracted COVID-19 while riding in a van with BOP security escorts to or

 from Terre Haute to the prison grounds, or while spending five hours in a windowless waiting

 room, or while witnessing the execution in a room with two executioners who did not wear masks

 at any point in the execution process.1 The most likely explanation is that he got it on the prison

 grounds or while interacting with prison staff going to and from the prison. What matters, however,

 is that he contracted COVID-19 because of his involvement in the execution process (and would

 not have done so but for that involvement), which means that others involved in the process were

 positive at the time and that others have become positive since--for example, the execution team

 members obliquely referenced by the Defendants, or the inmates or staff from FCC Terre Haute

 who tested positive after the execution as referenced above.

          Defendants also argue that even if Mr. Nur “contracted COVID in connection with the

 execution,” there is no evidence of “an infection spike at FCC Terre Haute following the November

 1
  With no supporting declaration (even though Warden Watson might have been in the execution chamber),
 Defendants state that it is their “understanding that two officials briefly removed their masks before the
 execution [of Orlando Hall] to make a statement so that it could be communicated clearly.” Def. Opp. 21
 n.10. If this assertion refers to the two executioners described by Mr. Nur, it is refuted by his sworn
 declaration. He categorically denies that either executioner wore a mask at any point during the execution.
 [Filing No. 13-29 at 5-6, ¶ 15; Second Decl. of Yusuf Ahmed Nur at ¶ 6 [Filing No. 29-6 at 2]].

                                                    -4-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 5 of 21 PageID #: 663




 19 execution,” which purportedly shows that “inmates at Terre Haute are not at a substantially

 increased risk of contracting COVID even if a COVID-positive person attends the execution.”

 Def. Opp. 21. This argument, however, is based on the false premise that there was no spike in

 COVID cases at FCC Terre Haute following Mr. Hall’s execution. There has been. The number

 of positive inmate cases at FCC Terre Haute has increased from 88 as of November 27 to at least

 202 as of December 4, and the number of positive staff cases has increased from 16 as of November

 27 to at least 21 as of December 4. Compare Pl. Mem. 10 (November 27 numbers) with

 https://www.bop.gov/coronavirus/index.jsp (12/5/20) (December 4 numbers) (Warden Watson

 puts the current number of positive cases at FCC Terre Haute at 200 inmates and 23 staff. See

 Watson Decl. ¶ 13 [Filing No. 28-1 at 5]).

          The Defendants’ suggestion that there was “an increase in detected COVID cases at Terre

 Haute in late August and September,” following the executions held on August 26 and 28, but not

 “after other executions” (Def. Opp. 19), is also wrong. While the increase after the August

 executions was certainly significant, there have been increases after other executions as well. See

 Pl. Mem. 18-20; Goldenson Decl. ¶¶ 60-63 [Filing No. 13-1 at 18-19]. This includes the November

 19 execution of Mr. Hall, as discussed above and as shown further in the Vigo County Health

 Department’s most recent cumulative chart of weekly positive COVID cases in Vigo County. See

 Second Decl. of Shelby Rampolo [Filing No. 29-1 at 1, ¶ 3] and Ex. A-1 [Filing No. 29-2] (latest

 cumulative chart posted by the Department, showing the total number of weekly COVID positive

 cases in Vigo County and the number of COVID positive cases for “Federal Correction Inmates”

 for those same weeks).

          It is also worth noting what the Defendants do not say in their opposition papers. They

 reference positive COVID-19 cases among members of the BOP Execution Team but do not

 discuss whether there have been positive cases among any of the FCC Terre Haute staff who

 returned to their jobs and resumed their interactions with inmates following Mr. Hall’s execution.

 They do not dispute that a COVID-19 spread within FCC Terre Haute will lead to increased

 COVID cases in the Terre Haute community and beyond. They do not take issue with a single

                                                -5-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 6 of 21 PageID #: 664




 statement in the declarations submitted on behalf of Mr. Smith, Mr. Holm, or inmate James Davis,

 all of whom described conditions within FCC Terre Haute that are drastically at odds with the

 much-touted “policies,” “requirements” and “precautions” described in Defendants’ opposition

 papers; or with the instances in which their own documents confirm that COVID-prevention

 “requirements” are not followed in practice. [Filing Nos. 13-15, 13-21, 13-26]. They do not

 dispute the statement by a prison staff member that disease spreads like “wildfire” when it gets

 into FCC Terre Haute. Pl. Mem. 3 n.4. They do not dispute that two of the three prison facilities

 within FCC Terre Haute hold far more inmates than their rated capacities, or that this overcrowding

 puts Plaintiffs and other inmates at even greater risk of contracting COVID-19. Id. at 13.

          Perhaps most telling of all, Defendants do not explain why it is essential to hold the five

 executions that would be affected by a preliminary injunction on the dates currently scheduled,

 where those dates come at the height of the pandemic, and with all we know about the spread of

 COVID-19. These executions do not need to happen in December 2020 and January 2021 in order

 for Defendants “to vindicate the penological interests underlying duly imposed sentences.” Def.

 Opp. 31. Plaintiffs do not seek the “halting of all federal executions,” id. at 13, they are asking the

 Court to postpone the December and January executions for a limited time, consistent with their

 right to be protected from unreasonable and unnecessary harm while in the Defendants’ custody.

          One week has passed since Plaintiffs filed their request for a preliminary injunction.

 Within the space of that single week:
     The number of confirmed COVID-19 cases in the U.S. has increased by more than one and
        a half million people, to 14,396,444 cases, see https://coronavirus.jhu.edu/ (12/5/20);
     Another 15,000 Americans have died (current total: 279,253), id.;
     Record highs have been achieved for daily new cases, hospitalizations, and deaths;
     The number of confirmed COVID-19 cases in Indiana has increased by more than 42,000,
        to 367,329 cases, see https://coronavirus.jhu.edu/region/us/indiana (12/5/20);
     530 additional Indiana residents have died from COVID-19 (current total: 6,122), id.;
     Vigo County has had more than 500 new confirmed cases (current total: 7,002) and at least
        3 more deaths (current total: 111), https://www.coronavirus.in.gov/2393.htm (12/5/20); and

                                                  -6-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 7 of 21 PageID #: 665




      As noted above, the combined number of inmates and staff at FCC Terre Haute who are
        currently positive has increased from 104 as of November 27 to at least 223 as of December
        4, see https://www.bop.gov/coronavirus/index.jsp (12/5/20).

          Also within the past week: the White House Coronavirus Task Force informed states that

 “the COVID risk to all Americans is at a historic high,”2 and CDC issued new guidance to reduce

 the risk of spreading COVID-19, including “[p]hysical distancing and limiting contacts,”

 “[a]voiding nonessential indoor spaces,” “[s]afeguarding persons most at risk for severe illness or

 death,” “[p]rotecting essential workers,” “[p]ostponing travel,” and “[i]ncreased room air

 ventilation....”3 Postponing executions at FCC Terre Haute would be consistent with all of these

 generally applicable recommended steps, and with the CDC’s specific guidance for correctional

 institutions. See Pl. Mem. 11. Defendants suggest they are following the CDC’s guidance, Def.

 Opp. 4, but they clearly are not following the most important recommendations, which are to

 postpone travel, limit contacts, avoid putting people in confined indoor spaces, ensure adequate

 social distancing, and suspend non-essential prison visits and movement between prisons.




 2
   “White House Coronavirus Task Force: “We Are in a Very Dangerous Place,” Center for Public Integrity
 (Dec. 2, 2020), https://publicintegrity.org/health/coronavirus-and-inequality/white-house-coronavirus-
 hospital-capacity-dangerous-place/. Copies of the Task Force’s November 22 report for the nation
 (following Pennsylvania data) and its November 22 report for Indiana are attached as Exs. 2 and 3 to the
 Second Rampolo Declaration [Filing No. 29-3 and 29-4].
 3
   “Summary of Guidance for Public Health Strategies to Address High Levels of Community Transmission
 of SARS-CoV-2 and Related Deaths, December 2020,” at 4-6, CDC Morbidity and Mortality Weekly
 Report (Dec. 4, 2020), Ex. 4 to Second Rampolo Decl. [Filing No. 29-5]; id. at 6 (“Travel increases the
 likelihood of SARS-CoV-2 exposure and infection and could translocate infection between communities.
 Postponing travel is the best way to reduce this risk.”).


                                                  -7-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 8 of 21 PageID #: 666




          “The pandemic nightmare scenario—the buckling of hospital and health-care systems

 nationwide—has arrived,”4 America’s 911 system is at “the breaking point,”5 prisons continue to

 be COVID-19 hotspots despite adopting the same type of safety measures described by the

 Defendants,6 and frontline responders are pleading for help in stemming the pandemic.7                The

 Defendants’ response? Not our issue.

          The responsible thing for the Defendants to do in their role as custodians for Plaintiffs and

 others incarcerated at FCC Terre Haute (not to mention from a general public health perspective)

 is to postpone the executions scheduled to take place at FCC Terre Haute in December and January.

 Postponing the executions would also be consistent with the Defendants’ stated commitment to do

 4
    “The U.S. Has Passed the Hospital Breaking Point,” The Atlantic Magazine (Dec. 4, 2020),
 https://www.theatlantic.com/health/archive/2020/12/the-worst-case-scenario-is-happening-hospitals-are-
 overwhelmed/617301/. The Court may recall that it asked the Defendants about the ventilation system at
 FCC Terre Haute in connection with the Hartkemeyer case and was told that (1) there was not enough time
 to do anything about that system, and (2) ventilation systems do not meaningfully contribute to the risk of
 spreading COVID-19. See Response to Court’s Order Dated July 12, 2020 (ECF No. 79), Hartkemeyer v.
 Barr, No. 2:20-cv-00336-JMS-DLP (ECF No. 81 at 3-4). The latest CDC guidance undercuts the latter
 proposition. The Defendants also assured the Court in that filing that there was very little chance the
 spiritual advisors for Mr. Purkey and Mr. Honken would contract COVID-19 because of all the
 precautionary measures in place at FCC Terre Haute. Id. at 1-3. Those purported measures, however, did
 not prevent Orlando Hall’s spiritual advisor, Mr. Nur, from contracting COVID-19.
 5
    “Pandemic is pushing America’s 911 system to ‘breaking point,’” Washington Post (Dec. 3, 2020),
 https://www.washingtonpost.com/health/2020/12/03/911-ambulance-services-breaking-point/.
 6
     See, e.g., “Almost half of inmates in [Alaska’s biggest prison] have active coronavirus infections,”
 Anchorage Daily News (Dec. 4, 2020), https://www.adn.com/alaska-news/2020/12/03/almost-half-of-all-
 inmates-at-alaskas-biggest-prison-have-active-covid-19-cases-right-now/; “Brooklyn federal jail holding
 Ghislaine Maxwell has COVID outbreak,” New York Daily News (Dec. 3, 2020),
 https://www.nydailynews.com/new-york/ny-brooklyn-federal-jail-mdc-covid-19-outbreak-20201203-
 kdyploog35axpokuosx2uslgge-story.html; “COVID-19 outbreak infects more than half of inmates at
 [Pennsylvania] prison for elderly and infirm,” Philadelphia Inquirer (Dec. 2, 2020),
 https://www.inquirer.com/news/pennsylvania-doc-covid-outbreak-sci-laurel-highlands-somerset-
 20201202.html.
 7
    “With hospitals slammed by covid-19, doctors and nurses plead for action by governors,” Washington
 Post       (Dec.      3,     2020),     https://www.washingtonpost.com/health/doctors-demand-covid-
 restrictions/2020/12/03/88c1afc6-34e1-11eb-8d38-6aea1adb3839_story.html; “After 256 days working
 nonstop, doctor pleads with public to help halt Covid-19,” CNN (Dec. 1, 2020),
 https://www.cnn.com/2020/12/01/health/covid-doctor-varon-patient-photo-trnd/index.html;     ‘“Nobody
 Sees Us’: Testing-Lab Workers Strain Under Demand,” New York Times (Dec. 3, 2020),
 https://www.nytimes.com/2020/12/03/health/coronavirus-testing-labs-
 workers.html?referringSource=articleSharejme.

                                                    -8-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 9 of 21 PageID #: 667




 ‘“everything we can to mitigate the spread of COVID-19 in [BOP] facilities,’” see Pl. Mem. 4,

 with the BOP Executions Protocol statement that “BOP will make every effort in the planning and

 preparation of an execution to ensure the execution process ... is handled in a manner that

 minimizes the negative impact on safety ... and operational integrity of the correctional institution

 in which it occurs and ... [a]llows for ... delays in the execution countdown,” [Filing No. 33-1 at

 10-11, ¶¶ IV.B.2, IV.B.6], and with how federal executions have been handled historically when

 there is a change in administrations. “The last time the U.S. government carried out an execution

 between a presidential election and the inauguration of the new president for a federal crime was

 nearly 132 years ago, on January 25, 1889,” during the “outgoing administration of Grover

 Cleveland....”8 The Defendants nevertheless press on.

          Plaintiffs demonstrated in their opening brief that a preliminary injunction is warranted

 because carrying out executions during the resurgent COVID-19 pandemic reflects “deliberate

 indifference” to a “substantial risk of serious harm” to inmates at FCC Terre Haute, in violation of

 the Plaintiffs’ rights under the Eighth Amendment to the United States Constitution. See Farmer

 v. Brennan, 511 U.S. 825, 828-33 (1994); Helling v. McKinney, 509 U.S. 25, 33 (1993); Hudson

 v. Palmer, 468 U.S. 516, 526-27 (1984). No less than when an overcrowded prison system

 endangers prisoners by depriving them of adequate medical care, a prison violates the Eighth

 Amendment by taking non-essential actions that it knows will increase the risk that inmates will

 contract COVID-19 and suffer severe physical injuries and possibly death. See Brown v. Plata,

 563 U.S. 493, 510 (2011). In both instances, the government’s actions are “incompatible with the

 concept of human dignity” and have “no place in a civilized society.” Id.

           To award preliminary injunctive relief, a court need only conclude that a plaintiff’s

 chances of prevailing “are ‘better than negligible,’” which is a “low threshold,” Valencia v. City

 of Springfield, Ill., 883 F.3d 959, 966 (7th Cir. 2018) (citation omitted). Here, Plaintiffs are likely


 8
   “Federal Government to Conduct First Lame Duck Federal Executions in More than a Century,” Death
 Penalty Information Center (Nov. 18, 2020), https://deathpenaltyinfo.org/news/dpic-analysis-federal-
 government-to-conduct-first-lame-duck-federal-executions-in-more-than-a-century.

                                                  -9-
 150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 10 of 21 PageID #: 668




  to succeed on the merits of their Eighth Amendment claim. The other factors also support a

  preliminary injunction. Plaintiffs face a significant risk of irreparable harm absent a preliminary

  injunction, given the incontestable dangers presented by COVID-19 (particularly in a prison

  environment) and the enhanced risk that the named Plaintiffs and members of the putative plaintiff

  class (which includes all inmates at FCC Terre Haute) will contract the disease if executions

  proceed as scheduled. The balance of equities tips in Plaintiffs’ favor because Defendants’ general

  interest in implementing death sentences is greatly diminished by the significant delay that

  Defendants’ own actions have caused in implementing the executions that would be affected by a

  preliminary injunction, and because that interest is outweighed in all events by the risk of harm to

  other inmates if the executions occur when currently scheduled. And the requested preliminary

  injunction would benefit the public enormously by reducing the domino effect of a raging

  pandemic, thereby preventing harm and saving lives in and out of the FCC Terre Haute prison.

  Not surprisingly, the Defendants ignore the public interest factor altogether. The Court should

  temporarily enjoin all further executions at FCC Terre Haute.

                                                ARGUMENT

    I.        Plaintiffs Are Likely To Prevail On The Merits.

         A.      Plaintiffs Have Standing to Seek Injunctive Relief to Protect Their Eighth
                 Amendment Rights.
              Defendants argue that the Plaintiffs’ risk of injury from the upcoming executions is too

  speculative to support their standing to sue. See Def. Opp. 11-12. They claim that “plaintiffs have

  failed to demonstrate that, even if an individual attending the execution had COVID-19, it would

  be transmitted to inmates in the FCI and they would contract COVID-19 and become

  symptomatic.” Id. But Plaintiffs do not have to “demonstrate” that they will in fact contract

  COVID and become symptomatic in order to have standing to assert their Eighth Amendment

  claim.

              Plaintiffs state “a cause of action under the Eighth Amendment by alleging that petitioners

  have, with deliberate indifference, exposed [them] … [to] an unreasonable risk of serious damage


                                                    - 10 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 11 of 21 PageID #: 669




  to [their] future health.” Helling v. McKinney, 509 U.S. 25, 35 (1993); see also Lehn v. Holmes,

  364 F.3d 862, 871 (7th Cir. 2004) (“Lehn’s complaint states that IDOC’s practice [of housing non-

  smoking inmates with smokers] threatens his future health and causes him presently to suffer from

  headaches and burning eyes. This is the type of injury that the Supreme Court found cognizable

  in [Helling].”). Defendants’ plans for the upcoming executions pose an unreasonable risk to

  Plaintiffs’ health and safety. See supra at 2-9, Pl. Mem. 2-20, 22-25. This is sufficient injury to

  support Article III standing and an Eighth Amendment claim. Cf. Helling, 509 U.S. at 33 (“It

  would be odd to deny an injunction to inmates who plainly proved an unsafe, life-threatening

  condition in their prison on the grounds that nothing yet had happened to them.”).

           Defendants’ “traceability” argument cavalierly disclaims any responsibility for the specific

  and the enhanced risks from the executions. See Def. Opp. 12-14. Defendants admit that COVID-

  19 cases are already surging and that it is difficult to contain these risks in prisons, yet they

  disaffirm any responsibility to Plaintiffs or other members of the putative class relative to the

  scheduled executions because “the risk exists that Terre Haute staff and inmates may become

  infected regardless of whether executions take place….” Id. at 13.9

           This ignores the nature of Plaintiffs’ injury in this case. The issue before the Court is the

  specific and enhanced risk of serious illness or death due to Defendants’ specific execution plans

  at FCC Terre Haute. See Booker-El v. Superintendent, Indiana State Prison, 668 F.3d 896, 899

  (7th Cir. 2012) (“[T]he injury-in-fact requirement can be satisfied by a threat of future harm or by

  an act which harms the plaintiff only by increasing the risk of future harm that the plaintiff would

  have otherwise faced, absent the defendant’s actions.”) (citation omitted). The serious risk to

  Plaintiffs based on the planned executions is traceable to the Defendants, and they cannot credibly

  argue otherwise. It is certainly true that any number of conditions within FCC Terre Haute make


  9
    Defendants argue that Plaintiffs’ alleged injury must be traceable to their actions, “‘and not injury that
  results from the independent action of some third party.’” Def. Opp. 12-13 (citing Simon v. E. Ky. Welfare
  Rights Org.). It is not clear which “third party” Defendants believe is the “independent” source of Plaintiffs’
  injury. From their ensuing argument, it seems to be the coronavirus itself. See id. at 13 (“The unfortunate
  risk is that inmates will become infected regardless of whether executions take place at Terre Haute.”).

                                                      - 11 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 12 of 21 PageID #: 670




  the prison a combustible environment for contracting COVID-19. Some number of inmates,

  however, will contract COVID-19 only because Defendants needlessly chose to light a match

  despite knowing about those combustible conditions.

           Defendants also suggest that the Plaintiffs are not the object of the government action they

  challenge. See Def. Opp. 13 and n.6. It is of course true that Plaintiffs are not the ones scheduled

  for execution. But Defendants are taking specific actions that knowingly and undeniably affect

  Plaintiffs.10 Plaintiffs’ threatened injury is directly attributable to Defendants.

            Defendants’ redressability arguments are also based on an incorrect legal premise. They

  claim that Plaintiffs are not seeking the right kind of relief by simultaneously asking for too much

  and too little, and that Plaintiffs therefore lack standing to sue. See id. at 14. They cite Gill v.

  Whitford, Madsen v. Women’s Health Center, and Bucklew v. Precythe for their argument that

  Plaintiffs are purportedly pursuing the wrong relief, see id., but none of these cases addressed

  standing. “[S]tanding and entitlement to relief are not the same thing…. If the court becomes too

  enmeshed in the plaintiff’s entitlement to relief, it will stray beyond the standing inquiry into the

  merits.” Arreola v. Godinez, 546 F.3d 788, 794-95 (7th Cir. 2008). And in any event, Defendants’

  self-serving assertion that Plaintiffs cannot pursue an injunction that would postpone the

  executions currently scheduled at FCC Terre Haute conflicts with their concession that Plaintiffs

  have standing “to request relief that will redress their alleged harms, i.e., the risk of COVID-19

  infection[.]” Def. Opp. 14. Plaintiffs’ request to postpone the execution events that are a source

  of this risk would redress that harm. Plaintiffs have alleged “specific, concrete facts demonstrating

  that the challenged practices harm [them], and that [they] personally would benefit in a tangible

  way from the court’s intervention.” Warth v. Seldin, 422 U.S. 490, 508 (1975).




  10
     Plaintiffs’ claims are not based on injury to other parties. Their claims are particular to their own alleged
  injuries and are based on their Eighth Amendment right to be free from cruel and unusual punishment.
  Plaintiffs have no one to protect themselves in the face of the risks created by Defendants through the
  conduct of the executions. Peterson v. Barr and the other cases cited by Defendants in footnote 6 of their
  brief are inapposite.

                                                      - 12 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 13 of 21 PageID #: 671




           Finally, Defendants argue that Plaintiffs cannot seek relief that would bar “another

  inmate’s lawful execution[.]” Def. Opp. 10 (original emphasis); see also id. at 12 (citing Linda

  RS v. Richard D.). But Plaintiffs are not challenging the executions themselves, nor are they

  seeking to “bar” the executions.11 The Defendants may hold executions elsewhere. What the

  Plaintiffs are challenging is the government’s decision to carry out executions at their facility, at

  the current time, given the current state of the COVID-19 crisis. They are challenging Defendants’

  irresponsible and callously indifferent decision to conduct the executions in the midst of the

  pandemic, at FCC Terre Haute, thereby enhancing the serious risk of COVID-19 exposure across

  the FCC Terre Haute population. Plaintiffs are plainly injured by Defendants’ acts, their injury is

  traceable to Defendants, and their threatened injury can be redressed by the injunctive relief sought

  in this action. Plaintiffs have standing to challenge actions taken by Defendants that jeopardize

  Plaintiffs’ health and well-being, even if other inmates (i.e., the parties who are scheduled to be

  executed) might be impacted by the Court’s relief.

        B.      Plaintiffs are Likely to Succeed on Their Eighth Amendment Claim.
           While the Eighth Amendment does not require ‘“perfect action’” on the part of prison

  officials, Def. Opp. 27 (citation omitted), it does require them to “take reasonable measures to

  guarantee the safety of the inmates” under their care. Hudson v. Palmer, 468 U.S. 516, 526-27

  (1984). “[T]the government and its officials are not free to let the state of nature take its course.”
  Farmer, 511 U.S. at 833.

           This case is not like any of the cases string-cited by the Defendants as having “rejected

  claims--Eighth Amendment and otherwise--from inmates claiming that BOP’s COVID-mitigation

  efforts were legally insufficient.” Def. Opp. at 16 and n.8. While the COVID-mitigation efforts

  at FCC Terre Haute have indeed been insufficient, they are not the subject of this lawsuit. This

  case involves a decision by the Defendants to take certain actions at a time and in a way that

  11
     Plaintiffs’ reliance on Bucklew and their complaint about last-minute impediments to scheduled
  executions misses the point. Plaintiffs are not challenging their own sentences. They are fighting to have
  their health and safety interests recognized and accounted for as part of the Defendants’ plans to proceed
  with executions at FCC Terre Haute in the midst of the pandemic.

                                                    - 13 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 14 of 21 PageID #: 672




  significantly increase the risk that Plaintiffs and other inmates will contract COVID-19. The

  actions consist of bringing large numbers of people to Terre Haute from across the country, having

  them interact with inmates and staff at FCC Terre Haute, permitting them to interact with people

  in the broader community, and then putting them together with many other people in small,

  windowless spaces for extended periods of time--all while millions of Americans are contracting

  COVID from such interactions and almost three hundred thousand have died. No similar facts

  were present in any of those cases.

                1.   The Objective Component of an Eighth Amendment Violation is Satisfied:
                     Conducting Executions in the Midst of the COVID-19 Pandemic Poses a
                     Substantial Risk of Serious Harm to Plaintiffs.
           To satisfy the objective prong of an Eighth Amendment claim, a plaintiff must show that

  the harm he faces is, objectively viewed, serious. If the claim is “based on a failure to prevent

  harm,” as here, “the inmate must show that he is incarcerated under conditions posing a substantial

  risk of serious harm.” Farmer, 511 U.S. at 834 (citations omitted).

           The Defendants do not dispute that the harm presented by COVID-19 is “sufficiently

  serious” to satisfy the objective element of an Eighth Amendment claim. They dispute only

  whether other inmates at FCC Terre Haute face a substantial risk of contracting COVID-19 if

  executions proceed. Def. Opp. 16-22. The Defendants assert that Plaintiffs have “cite[d] no

  evidence that the scheduled executions pose th[e] risk” of becoming a super-spreader event, and

  that Plaintiffs “cannot grind the wheels of prison administration to a halt based on a speculative

  and evidence-free contention....” Id. at 18.

           These assertions are easily addressed. Contrary to what the Defendants say, evidence has

  been presented to show a causal connection between holding executions at FCC Terre Haute and

  increasing the spread of COVID-19 within the FCC Terre Haute population. That evidence has

  been discussed at length and will not be repeated here. And putting five executions temporarily

  on hold in the midst of a surging global pandemic will in no way “grind the wheels of prison




                                                 - 14 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 15 of 21 PageID #: 673




  administration to a halt.” Quite the opposite, as it will assist the prison in administering its

  operations in a way that protects the safety of inmates and staff alike.

           The objective prong of an Eighth Amendment violation “is easily satisfied” here given the

  substantial harm that COVID-19 can cause, and the ease with which it can spread in prisons.

  Wilson v. Williams, 961 F.3d 829, 840 (6th Cir. 2020).

                2.   The Subjective Component of an Eighth Amendment Violation is also
                     Satisfied: Defendants are Being Deliberately Indifferent to the Health and
                     Safety of Inmates by Holding Executions at the Present Time.
           Under the subjective prong of an Eighth Amendment claim, “a prison official must have a
  ‘sufficiently culpable state of mind,’” which in the present context means a state of mind “of

  ‘deliberate indifference’ to inmate health or safety.” Farmer, 511 U.S. at 834 (citation omitted).

  A prison official acts with deliberate indifference if he “knows of and disregards an excessive risk

  to inmate health or safety; the official must both be aware of facts from which the inference could

  be drawn that a substantial risk of serious harm exists, and he must also draw that inference.” Id.

  at 837. “[A]n Eighth Amendment claimant need not show that a prison official acted or failed to

  act believing that harm actually would befall an inmate; it is enough that the official acted or failed

  to act despite his knowledge of a substantial risk of serious harm.” Id. at 842. These propositions

  are readily applied to the present facts:

     1) Defendants know that COVID-19 presents an excessive risk of harm to inmates;

     2) Defendants know that there is a substantial risk that holding executions at FCC Terre Haute
        will cause other inmates to contract COVID-19, given the logistics of the execution
        process, the physical limitations of the prison facilities and environment, the current rate
        at which COVID-19 is spreading in the United States and Indiana, and the increase in
        COVID-19 cases within the prison that followed prior executions; and

     3)     Despite knowing these risks, Defendants insist on proceeding with the executions.

  The Defendants offer four responses, none of which withstands analysis.

           First, the Defendants argue that the deliberate indifference requires almost a ‘“total

  unconcern for the prisoner’s welfare,’” to the point of being “‘reckless in the criminal sense.’”

  Def. Opp. 22 (citations omitted). But this does not get them very far. Knowing what they know,

                                                  - 15 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 16 of 21 PageID #: 674




  holding executions in the current environment exhibits almost a total lack of concern for the

  welfare of FCC Terre Haute inmates (and for the welfare of prison staff, the broader Terre Haute

  community, the residents of Indiana, and other Americans). It is not a question of Defendants

  simply acting in a negligent manner. It is a question of them taking actions that they know “may

  cause injury,” even if they cannot “divine the most likely victim.” Delaney v. DeTella, 256 F.3d

  679, 686 (7th Cir. 2001).

           Second, the Defendants argue that “the Eighth Amendment does not authorize courts to

  superintend prison official’s decisions about how to balance competing interests within the

  constraints of the prison setting.” Def. Opp. 23. Again, however, the stated proposition does not

  get them very far. “Courts may not allow constitutional violations to continue simply because a

  remedy would involve intrusion into the realm of prison administration.” Brown v. Plata, 563

  U.S. 493, 511 (2011).

           Third, the Defendants argue that “the Supreme Court has made clear during this pandemic

  that the responsibility for responding to COVID-19 belongs primarily to the political branches.”

  Def. Opp. 24 (citing Valentine v. Collier and South Bay United Pentecostal Church v. Newsom).

  Neither of those cases, however, purport to abdicate the role of courts in ensuring that

  Constitutional protections are respected during this pandemic. See South Bay United Pentecostal

  Church v. Newsom, 590 U.S. __ (2020), No. 19A1044, at 2 (“Although California’s guidelines

  place restrictions on places of worship, those restrictions appear consistent with the Free Exercise

  Clause of the First Amendment.”) (Roberts, C.J., concurring); Valentine v. Collier, 590 U.S. __

  (2020), No. 19A1034, at 2 (“While states and prisons retain discretion in how they respond to

  health emergencies, federal courts do have an obligation to ensure that prisons are not deliberately

  indifferent in the face of danger and death.”) (Sotomayor, J., statement respecting denial).

           Finally, the Defendants argue that, far from being deliberately indifferent to the welfare of

  inmates at FCC Terre Haute, BOP “is working assiduously to mitigate the risks of COVID within




                                                  - 16 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 17 of 21 PageID #: 675




  the inmate population.” Def. Opp. 24.12 According to the Defendants, “BOP has undertaken a

  rigorous effort to stem the tide of COVID infections, ... informed by the recommendations of other

  authorities.” Id. at 28.13 They note, for example, that “members of the execution team, BOP staff,

  and visitors and other members of the public undergo temperature checks and COVID screening

  before entering FCC Terre Haute, and they must wear masks at all times, including during an

  execution.” Id. at 24-25. (Uncontested evidence shows otherwise regarding mask use. E.g.,

  Second Nur Decl. [Filing No. 29-6 at 2, ¶ 3-5]). They also note that the “execution team does not

  enter the FCI (where Plaintiffs are housed), the USP, or the FPC”-- at least if they can avoid doing

  so -- and “generally does not interact with any inmate other than the inmate housed at the execution

  facility.” Def. Opp. 25 (emphasis added). Similarly, while execution team members “may have

  some interaction with FCC Terre Haute personnel,” the interactions are “usually brief” and

  “infrequent,” such as when going through security checkpoints, receiving the inmate, receiving

  witnesses, or “discussing operations logistics and equipment.” Id. (emphasis added). Staff

  members are “encouraged to obtain a test if they had a known exposure or experience symptoms,”


  12
      Defendants cite Rosario v. Brown, 670 F.3d 816 (7th Cir. 2012), in arguing that they are working
  diligently to protect inmates. See Def. Opp. 24-27. In Rosario, police officers failed to notice that a
  mentally ill individual they had detained carried a razor blade in his wallet. The individual eventually
  gained possession of his wallet and used the razor to commit suicide while in custody. The description of
  events in Rosario showed police officers who worked carefully with the detained individual, leading the
  court to find that the officer’s “inattention to detail, although ultimately tragic, does not support a
  constitutional claim that the officers intentionally disregarded [the individual’s] known safety risks.” Id. at
  822. The case involved compassionate treatment and an inadvertent mistake, which is not what is
  happening here.
  13
     One such “other authority,” of course, would be the Governor of Indiana. The Plaintiffs noted in their
  opening brief that holding executions now at FCC Terre Haute would be contrary not only to key
  recommendations of the CDC, but also to guidance provided by Governor Holcomb in a November 13,
  2020 Executive Order. See Pl. Mem. 2. Governor Holcomb set forth numerous measure and restrictions
  in his 15-page Executive Order “to reduce and slow the spread of COVID-19” across Indiana. See id. The
  Defendants trivialize those measures and restrictions by saying they were intended to help “the people of
  Indiana” stay safe at “concerts and parades.” Def. Opp. 31. As a purely legal matter, the Defendants might
  be right that a state government cannot dictate what happens on federal property even during a national
  health emergency. But as a factual matter, there is no question that the Governor intended his measures
  and restrictions to apply well beyond the scope of individuals attending a “concert, festival, carnival or
  parade.” Id.


                                                      - 17 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 18 of 21 PageID #: 676




  but (remarkably) are not required to do so even in that situation. Id. at 25 (emphasis added). “As

  much as possible,” staff does not move between facilities and “inmate movement and

  congregations has been curtailed,” and “social distancing is practiced where possible.” Id. at 26

  (emphasis added).

           For virtually every action that the Defendants characterize as protecting inmates at FCC

  Terre Haute there is a qualifier, and the actions described certainly have not “stemmed the tide of

  COVID infections” at FCC Terre Haute. More importantly, those actions are irrelevant to whether

  the Defendants will be violating the Plaintiffs’ Eighth Amendment rights if they proceed with

  additional executions at the present time. If the government takes actions to protect the health and

  safety of inmates Monday through Friday but refuses to take an action on Saturday that it knows

  will prevent a substantial risk of serious harm to the inmates, Saturday’s refusal to act is no less a

  violation of the Eighth Amendment.

           The Defendants will be acting with deliberate indifference to the health of inmates in FCC

  Terre Haute if they proceed with executions in December 2020 and January 2021.

   II.     Plaintiffs Are Likely to Suffer Irreparable Harm If The Executions Continue

           The Defendants do not dispute that contracting COVID-19 constitutes irreparable harm.

  They argue, however, that the Plaintiffs have not shown that they are “likely” to suffer such harm,

  “especially given the virus-related precautions BOP has taken.” Def. Opp. 32. They are wrong.

  As discussed above, the Plaintiffs have shown that it is likely that Plaintiffs or other inmates at

  FCC Terre Haute will contract COVID-19 if the executions proceed as scheduled.

  III.     The Balance of Harms Favors A Preliminary Injunction

           The Defendants argue that “whatever harm flows to plaintiffs from an alleged increase in

  COVID-19, the do not outweigh the government’s interest in carrying out scheduled executions

  after lengthy post-conviction review periods.” Def. Opp. 34. They suggest there is a “moral

  dimension” to allowing them to proceed with carrying out executions, id., and they also quote the

  Seventh Circuit’s statement in Peterson v. Barr that BOP “has the unconstrained discretion to



                                                  - 18 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 19 of 21 PageID #: 677




  choose a date for the execution.’” Id. at 35 (quoting Peterson v. Barr, 965 F.3d 549, 553 (7th Cir.

  2020)).

            Dealing with these in reverse order, the statement in Peterson was made in the context of

  a challenge to BOP actions under the Administrative Procedure Act (APA) as being arbitrary and

  capricious. There was no Eighth Amendment claim, and the Eighth Amendment clearly may

  constrain the BOP’s statutory discretion in scheduling or implementing executions. Consistent

  with this settled proposition, the DOJ’s regulations recognize that courts can enter orders that affect

  the scheduling and implementation of federal executions. See 28 C.F.R § 26.3(a).

            On the second point, regardless of one’s views on the morality of the death penalty, it surely

  is not “moral” to endanger the lives of others (and potentially many others) by executing five

  individuals in the midst of the pending pandemic.

            On the first point, the government unquestionably has an interest in seeing that sentences

  are carried out. “But measuring the strength of that interest here shows that it is necessarily

  diminished by the United States’ own delays in setting [the] execution[s]” that would be affected

  here, including several years where the United States “did not even have an execution protocol.”

  See Bourgeois v. Warden, No. 2:19-cv-00392-JMS-DLP, 2020 WL 1154575, *6 (S.D. Ind. Mar.

  10, 2020), rev’d on other grounds, 977 F.3d 620 (7th Cir. 2020). Any harm to the government’s

  interest in carrying out executions that results from a further delay of a few months or less is offset

  by the harm that would result from allowing the executions to proceed as scheduled.

  IV.       The Public Interest Favors A Preliminary Injunction

            The Defendants refer to the “public interest” in the heading of the final section in their brief

  but do not actually address it. That is not surprising, as the public interest overwhelming supports

  entry of the requested preliminary injunction.




                                                     - 19 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 20 of 21 PageID #: 678




                                          CONCLUSION

           The Court should preliminarily enjoin the defendants from holding additional executions

  at FCC Terre Haute. The injunction should remain in place until all inmates have received a safe

  and effective vaccine, or until such other time as the Defendants can otherwise demonstrate that

  holding an execution on a particular date does not pose an unreasonable risk of endangering

  Plaintiffs and other inmates at FCC Terre Haute.


  Dated: December 7, 2020                      Respectfully submitted,

                                               /s/ Robert A. Burgoyne _________

                                               John R. Maley
                                               Barnes & Thornburg LLP
                                               11 South Meridian Street
                                               Indianapolis, Indiana 46204-3535
                                               Telephone: (317) 231-7464 (direct)
                                               John.maley@btlaw.com

                                               Robert A. Burgoyne, pro hac vice
                                               Caroline M. Mew, pro hac vice
                                               Perkins Coie LLP
                                               700 13th St. NW, Suite 800
                                               Washington, DC 20005-3960
                                               Telephone: (202) 654-1767
                                               rburgoyne@perkinscoie.com
                                               cmew@perkinscoie.com

                                               Sarah Howland, pro hac vice
                                               Perkins Coie LLP
                                               1155 Avenue of the Americas, 22nd Floor
                                               New York, N.Y. 10036-2711
                                               Telephone: (212) 262-6900
                                               showland@perkins.coie.com

                                               Attorneys for Plaintiffs




                                                - 20 -
  150377309.1
Case 2:20-cv-00630-JMS-DLP Document 31 Filed 12/07/20 Page 21 of 21 PageID #: 679




                                  CERTIFICATE OF SERVICE


           I hereby certify that on December 7, 2020, a copy of the foregoing document and its

  accompanying exhibits (ECF 29) were filed electronically. Service of this filing will be made on

  all ECF-registered counsel by operation of the court's electronic filing system.



                                                /s/ Robert A. Burgoyne
                                                Robert A. Burgoyne




                                                 - 21 -
  150377309.1
